DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims recite “ wherein measuring the first flowmeter parameter comprises measuring a magnitude of asymmetry between a magnitude of a first pick-off sensor (105) measurement and a magnitudes of a second pick-off sensor (105’) measurement”, however looking at the applicant’s specification, the only mention of magnitude is on page 10 lines 25-30, which recites “diagnostic approaches that report the magnitude of asymmetry to detect false flow conditions. In an embodiment, a diagnostic relates to the difference between pick-off sensors 105 and 105' voltages, which is fundamentally a measurement of relative amplitude of vibration between the inlet and outlet of the sensor assembly 10” while there is support for an amplitude of the pick off sensors, there is no description of a magnitude of the pick off sensors. Further, magnitude and amplitude are two different things, namely, amplitude of a variable is simply a measure of change relative to its central position, whereas magnitude is a measure of distance or quantity of a variable irrespective of its direction. Looking at the rest of the specification, there does not appear to be any support for magnitudes of the pickoff sensors.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a predetermined threshold” in lines 7 and 8-9. It is unclear if these are different thresholds or refer to the same threshold and how to differentiate between the limitations.
Claim 2 recites “a predetermined threshold” multiple times. It is unclear if these are different thresholds or refer to the same threshold and how to differentiate between the limitations.
Claim 10 recites “a predetermined threshold” in lines 7 and 8-9 and “a predetermined magnitude” in lines 7 and 9. It is unclear if these are different thresholds or refer to the same threshold and how to differentiate between the limitations.
Claim 11 recites “a predetermined threshold” multiple times. It is unclear if these are different thresholds or refer to the same threshold and how to differentiate between the limitations.
Claims 3-7 and 12-16 are rejected based on their inherited issues from their independent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romano (US 4996871).
In claim 10 Romano discloses Meter electronics (20) for a flowmeter (5) (see abstract) configured to receive a process fluid (Colum 15 Lines 35-50 “fluid flowing”), the meter electronics (20) comprising an interface (201) configured to communicate (Fig. 2 255, 285) with a flowmeter assembly of the flowmeter (5) (Fig. 1), and receive a vibrational response (Column 10 lines 1-25), and a processing system (203) coupled to the interface (201) (Fig. 2 205) comprising: a false totalizing routine (217) configured to: determine a measured mass flow rate (221) of the process fluid in the flowmeter (5); totalize the process fluid (Column 57 Lines 40-65); the false totalizing routine (217) characterized by being configured to: measure a first flowmeter parameter (Column 24 Lines 1-30), wherein measuring the first flowmeter parameter comprises measuring a magnitude of asymmetry between a magnitude of a first pick-off sensor measurement and a magnitude of a second pick-off sensor measurement (See abstract, Column 9 Lines 55-65, Column 27 Lines 20-60 Fig. 5 Examiner considers the signals to be asymmetrical since the difference is being taken, thus they do not match); set the measured mass flow rate (221) to zero if the first flowmeter parameter greater than a predetermined threshold ("in the event the measured mass flow rate falls below the selected low flow cutoff value, then ... the displayed flow rate is set to zero and totalizing stops" in col 52 lines 26-32; the Examiner notes that this limitation is considered optional since it is possible to meet the claim language without it, see MPEP 2111.04 II); indicate asymmetry in the flow tubes if the first flowmeter parameter is greater than a predetermined threshold (); and halt totalizing if asymmetry is indicated ("in the event the measured mass flow rate falls below the selected low flow cutoff value, then ... the displayed flow rate is set to zero and totalizing stops" in col 52 lines 26-32; the Examiner notes that this limitation is considered optional since it is possible to meet the claim language without it, see MPEP 2111.04 II).

In claim 12 Romano further discloses measuring a frequency of drive vibrations of the flow tubes (Column 4 Lines 30-36); and Indicating a ratio of the measured difference between the pick-off sensor voltages to the frequency of drive vibrations of the flow tubes (Column 40 Lines 45-67) to normalize an expected frequency variation due to temperature and density over time (Column 55 Lines 35-67 and Column 41 Lines 30-50).

In claim 13 Romano further discloses wherein the second flowmeter parameters comprise a delta t (Column 10 lines 5-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Romano (US 4996871) in view of Maginnis (US 6505135 B2)

In claim 1, Romano discloses method for operating a flowmeter (See abstract) comprising: flowing a process fluid (Colum 15 Lines 35-50 “fluid flowing”) through flow tubes (Fig. 1, 130,130’) of the flowmeter; vibrating the flow tubes (See abstract “vibrate”); measuring a mass flow rate of the process fluid (Colum 15 Lines 35-50, Column 16 Lines 1-20 “mass flow rate”); totalizing the process fluid flowing through the flowmeter (Column 57 Lines 40-65); measuring a first flowmeter parameter (Column 24 Lines 1-30); wherein measuring a first flowmeter parameter (Column 24 Lines 1-30) setting the measured mass flow rate to zero if the first flowmeter parameter is greater than a predetermined threshold (Column 57 Lines 1-25; the Examiner notes that this limitation is considered optional since it is possible to meet the claim language without it, see MPEP 2111.04 II); indicating asymmetry in the flow tubes if the first flowmeter parameter is greater than a predetermined threshold (col 56 line 55 – col 57 Line 25; Examiner notes that this limitation is considered optional since it is possible to meet the claim language without it, see MPEP 2111.04 II); and halting totalizing if asymmetry is indicated (col 56 line 55 – col 57 Line 25; the Examiner notes that this limitation is considered optional since it is possible to meet the claim language without it, see MPEP 2111.04 II).
Romano does not explicitly disclose measuring pick-off sensor voltages; and measuring a relative amplitude of vibration between an inlet and an outlet of the flowmeter.
Maginnis discloses measuring pick-off sensor voltages (Column 2 Lines 54-67); and measuring a relative amplitude of vibration between an inlet and an outlet of the flowmeter (Column 3 Lines 34-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have measuring pick-off sensor voltages; and measuring a relative amplitude of vibration between an inlet and an outlet of the flowmeter as taught by Maginnis in Romano in order to maintain normal flow operation under varying flow conditions (Maginnis Column 2 Lines 40-50) thus leading to an more adaptable system. 

In claim 3 Romano further discloses measuring a frequency of drive vibrations of the flow tubes (Column 4 Lines 30-36); and Indicating a ratio of the measured difference between the pick-off sensor voltages to the frequency of drive vibrations of the flow tubes (Column 40 Lines 45-67) to normalize an expected frequency variation due to temperature and density over time (Column 55 Lines 35-67 and Column 41 Lines 30-50).

In claim 4 Romano further discloses wherein the second flowmeter parameters comprise a delta t (Column 10 lines 5-20).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Romano in view of Stack (US 2006/0195282).

In claim 11, Romano further discloses measure a second flowmeter parameter (Column 20 Lines 10-35);
Romano does not explicitly disclose wherein setting the measured mass flow rate to zero if the first flowmeter parameter is greater than a predetermined threshold by a predetermined magnitude comprises setting the measured mass flow rate to zero if the first flowmeter parameter and the second flowmeter parameter each differ from respective predetermined thresholds; and wherein halting totalizing if the first flowmeter parameter differs from a predetermined threshold by comprises setting the measured mass flow rate to zero if the first flowmeter parameter and the second flowmeter parameter each differ from respective predetermined thresholds.
Stack teaches wherein setting the measured mass flow rate to zero if the first flowmeter parameter differs from a predetermined threshold by a predetermined magnitude comprises setting the measured mass flow rate to zero if the first flowmeter parameter and the second flowmeter parameter each differ from respective predetermined thresholds by respective predetermined magnitudes (See Fig. 12, 1208 and 1222 Par. 171 and 176); and wherein halting totalizing if the first flowmeter parameter differs from a predetermined threshold by a predetermined magnitude comprises setting the measured mass flow rate to zero if the first flowmeter parameter and the second flowmeter parameter each differ from respective predetermined thresholds by respective predetermined magnitude s (See Fig. 12, 1208 and 1222 Par. 171 and 176).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to wherein setting the measured mass flow rate to zero if the first flowmeter parameter is greater than a predetermined threshold by a predetermined magnitude comprises setting the measured mass flow rate to zero if the first flowmeter parameter and the second flowmeter parameter each differ from respective predetermined thresholds; and wherein halting totalizing if the first flowmeter parameter differs from a predetermined threshold by comprises setting the measured mass flow rate to zero if the first flowmeter parameter and the second flowmeter parameter each differ from respective predetermined thresholds as taught by Stack in order to monitor according to user defined deviation limits (Stack Par. 174) thus leading to an improved method.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Romano in view of Maginnis and in view of Stack (US 2006/0195282).

In claim 2, Romano further discloses measuring a second flowmeter parameter (Column 20 Lines 10-35);
Romano does not explicitly disclose wherein the step of setting the measured mass flow rate to zero if the first flowmeter parameter greater than a predetermined threshold comprises setting the measured mass flow rate to zero if the first flowmeter parameter and the second flowmeter parameter each differ from respective predetermined thresholds; and wherein the step of halting totalizing if the first flowmeter parameter differs from a predetermined threshold comprises setting the measured mass flow rate to zero if the first flowmeter parameter and the second flowmeter parameter each differ from respective predetermined thresholds.
Stack teaches wherein the step of setting the measured mass flow rate to zero if the first flowmeter parameter differs from a predetermined threshold by a predetermined magnitude comprises setting the measured mass flow rate to zero if the first flowmeter parameter and the second flowmeter parameter each differ from respective predetermined thresholds by respective predetermined magnitudes (See Fig. 12, 1208 and 1222 Par. 171 and 176); and wherein the step of halting totalizing if the first flowmeter parameter differs from a predetermined threshold by a predetermined magnitude comprises setting the measured mass flow rate to zero if the first flowmeter parameter and the second flowmeter parameter each differ from respective predetermined thresholds by respective predetermined magnitudes (See Fig. 12, 1208 and 1222 Par. 171 and 176).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to wherein the step of setting the measured mass flow rate to zero if the first flowmeter parameter greater than a predetermined threshold comprises setting the measured mass flow rate to zero if the first flowmeter parameter and the second flowmeter parameter each differ from respective predetermined thresholds; and wherein the step of halting totalizing if the first flowmeter parameter differs from a predetermined threshold comprises setting the measured mass flow rate to zero if the first flowmeter parameter and the second flowmeter parameter each differ from respective predetermined thresholds as taught by Stack in order to monitor according to user defined deviation limits (Stack Par. 174) thus leading to an improved method.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Romano in view of Maginnis in view of Weinstein (US 2012/0109543).
In claim 5 Romano does not explicitly disclose wherein the first or second flowmeter parameters comprise a voltage difference between a first pick-off sensor and a second pick-off sensor.
Weinstein teaches wherein the first or second flowmeter parameters comprise a voltage difference between a first pick-off sensor and a second pick-off sensor (Par. 114).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the first or second flowmeter parameters comprise a voltage difference between a first pick-off sensor and a second pick-off sensor as taught by Weinstein in order to determine if the fluid is aerated (Weinstein Par. 144) thus leading to a more accurate method. 
In claim 6 Romano disclose wherein the first or second flowmeter parameters comprise a calculated flow tube mass difference measured between sensors (Column 26 Lines 15-40). Romano does not explicitly disclose measured between a first pick-off sensor and a second pick-off sensor.
Weinstein teaches measured between a first pick-off sensor and a second pick-off sensor (Par. 114).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have measured between a first pick-off sensor and a second pick-off sensor as taught by Weinstein in order to determine if the fluid is aerated (Weinstein Par. 144) thus leading to a more accurate method. 
In claim 7 Romano does not explicitly disclose wherein the first or second flowmeter parameters comprise a calculated tube stiffness difference measured between a first pick-off sensor and a second pick-off sensor.
Weinstein teaches wherein the first or second flowmeter parameters comprise a calculated tube stiffness difference (Par. 4) measured between a first pick-off sensor and a second pick-off sensor (Par. 144).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the first or second flowmeter parameters comprise a calculated tube stiffness difference measured between a first pick-off sensor and a second pick-off sensor as taught by Weinstein in order to determine if the fluid is aerated (Weinstein Par. 144) thus leading to a more accurate method.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Romano in view of Weinstein (US 2012/0109543).
In claim 14 Romano does not explicitly disclose wherein the first or second flowmeter parameters comprise a voltage difference between a first pick-off sensor and a second pick-off sensor.
Weinstein teaches wherein the first or second flowmeter parameters comprise a voltage difference between a first pick-off sensor and a second pick-off sensor (Par. 114).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the first or second flowmeter parameters comprise a voltage difference between a first pick-off sensor and a second pick-off sensor as taught by Weinstein in order to determine if the fluid is aerated (Weinstein Par. 144) thus leading to a more accurate method. 
In claim 15 Romano disclose wherein the first or second flowmeter parameters comprise a calculated flow tube mass difference measured between sensors (Column 26 Lines 15-40). Romano does not explicitly disclose measured between a first pick-off sensor and a second pick-off sensor.
Weinstein teaches measured between a first pick-off sensor and a second pick-off sensor (Par. 114).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have measured between a first pick-off sensor and a second pick-off sensor as taught by Weinstein in order to determine if the fluid is aerated (Weinstein Par. 144) thus leading to a more accurate method. 
In claim 16 Romano does not explicitly disclose wherein the first or second flowmeter parameters comprise a calculated tube stiffness difference measured between a first pick-off sensor and a second pick-off sensor.
Weinstein teaches wherein the first or second flowmeter parameters comprise a calculated tube stiffness difference (Par. 4) measured between a first pick-off sensor and a second pick-off sensor (Par. 144).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the first or second flowmeter parameters comprise a calculated tube stiffness difference measured between a first pick-off sensor and a second pick-off sensor as taught by Weinstein in order to determine if the fluid is aerated (Weinstein Par. 144) thus leading to a more accurate method.


Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. In regards to applicants 112 arguments, while the corrections where made to claim 1, claim 10 still has the issues previously cited. The rejection is maintained. In regards to applicant’s 102 arguments on pages 7-8, the examiner respectfully disagrees. Examiner notes that claims 10-16 have not been amended as suggested. In regards to claims 1-7, the newly added prior art corrects for the amended language. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 7222028 B2 Increased Accuracy Gas Energy Meter
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865      


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865 
9/27/2022